     Case 1:20-cv-00046-NONE-JDP Document 7 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD C. ACORD,                                Case No. 1:20-cv-00046-JDP
12                       Plaintiff,                   ORDER TO SHOW CAUSE WHY CASE
                                                      SHOULD NOT BE DISMISSED FOR
13                       v.
                                                      FAILURE TO PROSECUTE
14   THE STATE OF CALIFORNIA, et al.,
                                                      FORTY-FIVE-DAY DEADLINE
15                       Defendants.
                                                      ORDER THAT THE CLERK’S OFFICE
16                                                    ASSIGN THIS CASE TO A DISTRICT JUDGE
17

18          Plaintiff Richard C. Acord is a current or former pretrial detainee proceeding without
19   counsel in this civil rights action brought under 42 U.S.C. § 1983. On February 18, 2020, the
20   court received a notification that a mailing for plaintiff had been returned as undeliverable.
21          Plaintiff is required to keep the court apprised of his current address. Local Rule 183(b)
22   provides that “[i]f mail directed to a plaintiff in propria persona by the Clerk is returned by the
23   U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties within
24   sixty-three (63) days thereafter of a current address, the Court may dismiss the action without
25   prejudice for failure to prosecute.” Plaintiff’s address change was due by April 27, 2020, but he
26   failed to file one, and he has not otherwise been in contact with the court. The court orders that
27   within forty-five days from the date of this order, plaintiff show cause why this action should not
28   be dismissed for failure to prosecute. The clerk’s office is also ordered to assign this case to a
                                                       1
     Case 1:20-cv-00046-NONE-JDP Document 7 Filed 04/29/20 Page 2 of 2

 1   district judge.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     April 28, 2020
 5                                            UNITED STATES MAGISTRATE JUDGE
 6

 7   No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
